MARTIN, Judge.
“Upon a motion for judgment as of nonsuit in a criminal action, the evidence must be considered by the court in the light most favorable to the State, all contradictions and discrepancies therein must be resolved in its favor and it must be given the benefit of every reasonable inference to be drawn from the evidence. [Citations omitted.] All of the evidence actually admitted, whether competent or incompetent, including that offered by the defendant, if any, which is favorable to the State, must be taken into account and so considered by the court in ruling upon the motion.” State v. Cutler, 271 N.C. 379, 156 S.E. 2d 679 (1967).
Applying these principles to the evidence in the present case, we conclude that the court properly denied the motion for nonsuit. The State having introduced substantial evidence of each element of the offense of breaking or entering the building as charged in the indictment and that defendant was one of *516the persons who committed the offense, the question of his guilt or innocence was therefore properly submitted to the jury.
In his only other assignment of error defendant contends there is prejudicial error in the charge of the court in respect to the law relating to aiding and abetting. This contention is without merit. Defendant pleaded an alibi and claimed that he just happened upon the scene of the crime during its commission. The court instructed the jury that if defendant was merely in close proximity to the scene of the crime and just happened to be there then this would not be sufficient to convict him of being an aider and abettor but that they must find actual participation. In this matter we find no error.
The defendant was afforded a fair trial free from prejudicial error.
No error.
Judges Vaughn and Arnold concur.